           Case 2:19-cr-00115-RMP         ECF No. 3       filed 10/09/19      PageID.18 Page 1 of 3
PROB 12A
(6/16)«

                                     United States District Court
                                                                                            FILED IN THE
                                                     for the                            U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF WASHINGTON


                                      Eastern District of Washington
                                                                                   Oct 09, 2019
                                                                                       SEAN F. MCAVOY, CLERK
                                 Report on Offender Under Supervision
                                             (No Action Requested)

 Name of Offender: Javier Rodriguez Tijerina Jr.          Case Number: 0980 2:19CR00115-TOR-1
 Name of Sentencing Judicial Officer: The Honorable Michael W. Mosman, Chief U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: March 17, 2016                Type of Supervision: Supervised Release
 Original Offense: Assault Resulting in Serious Bodily    Date Supervision Commenced: June 25, 2019
 Injury, 18 U.S.C. §§ 113(a)(6), 7(3) and 2
 Original Sentence: Prison - 46 Months;                   Date Supervision Expires: June 24, 2022
                    TSR - 36 Months


                                     NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:
Violation Number      Nature of Noncompliance

           1          Standard Condition # 14: The defendant shall not knowingly associate with any persons
                      engaged in criminal activity, and shall not knowingly associate with any person convicted
                      of a felony, unless granted permission to do so by the probation officer.

           2          Special Condition # 4: The defendant shall not associate with any known gang members.

                      Supporting Evidence: Mr. Tijerina is alleged to have violated standard condition number
                      14 and special condition number 4 by having contact with multiple individuals known to him
                      to be gang affiliated and to have a criminal history on or about August 9, 2019, based on
                      evidence presented to the undersigned officer by the Washington State Department of
                      Corrections and based on the client’s admission of such contact.

                      On June 25, 2019, Mr. Javier Rodriguez Tijerina Jr., signed his conditions relative to case
                      number 2:19CR00115-TOR-1, indicating he understood all conditions as ordered by the
                      Court. Specifically, Mr. Tijerina was made aware by his U.S. probation officer that he was
                      required to refrain from any contact with those known to him to be gang affiliated or to have
                      a criminal record.

                      Specifically, on August 16, 2019, the undersigned officer received collateral information,
                      and the evidence in question, from local law enforcement indicating a photograph had been
                      posted to social media on or about August 9, 2019, which showed the client in the company
                      of multiple individuals known to law enforcement and the undersigned officer to have a
                      criminal history and to be gang affiliated. Mr. Tijerina had not previously reported this
                      conduct or incident to the undersigned officer.
          Case 2:19-cr-00115-RMP            ECF No. 3        filed 10/09/19      PageID.19 Page 2 of 3
Prob12A
Re: Tijerina, Javier Rodriguez
September 23, 2019
Page 2

                        On August 20, 2019, Mr. Tijerina was contacted telephonically, at which time the client
                        admitted to being in the presence of others known to him to both have a felony record and
                        to be gang affiliated, although identified all the parties present as old friends who no longer
                        engaged in any type of illicit conduct or gang activities. On August 21, 2019, Mr. Tijerina
                        was taken into custody by the Washington State Department of Corrections for the conduct
                        as alleged herein and for failing to report as directed. On September 3, 2019, the client
                        reported to the U.S. Probation Office in Spokane following his release from custody to allow
                        for the undersigned officer to address the client’s admitted conduct.

U.S. Probation Officer Action:

In response to the client’s admitted contact with individuals known to him to have a felony record and to be gang
affiliated, the undersigned officer used cognitive interventions with the client targeted at assisting him in identifying
the potential ramifications of his chosen behavior. Mr. Tijerina was informed his behavior was both unacceptable
and a violation of his conditions, which he indicated he understood. The undersigned officer also helped the client
to identify how his current actions were not consistent with progressing in his personal objectives, which he grasped
and concurred.

The client was verbally admonished for his admitted conduct and informed the Court would be made aware of the
transgression. Further, the undersigned officer offered to review with the client his conditions of supervised release
as ordered by the Court; however, the client indicated this was not necessary. The client indicated that following both
his incurred Department of Corrections and U.S. Probation violation process that he would not under any
circumstances again associate with those known to him to be restricted by his conditions of supervised release,
indicating it is simply not worth it.

To Mr. Tijerina’s credit, he continues to work full time for the Ugly Duck in Spokane, and continues to attend and
maintain compliance with Court ordered chemical dependancy treatment services. Mr. Tijerina additionally submits
to random urinalysis testing as required, and with the exception of the content as reported herein, has otherwise
remained in compliance with his ordered terms of supervised release.

It is hoped the intermediate sanction imposed meets the expectations of the Court. Please advise the undersigned
officer if Your Honor requires a different course of action or a Court appearance by the offender. It should be noted
this conduct is additionally being reported under cause number 2:08CR02135-EFS-1, given the client’s dual
supervision within the Court.

                                           I declare under penalty of perjury that the foregoing is true and correct.
                                                     Executed On:               September 23, 2019
                                                                                s/Chris Heinen
                                                                                Chris Heinen
                                                                                U.S. Probation Officer
                                                                                Date: September 23, 2019
          Case 2:19-cr-00115-RMP     ECF No. 3   filed 10/09/19    PageID.20 Page 3 of 3
Prob12A
Re: Tijerina, Javier Rodriguez
September 23, 2019
Page 3



 [X ]      Court Concurs with Officer Action
 [ ]       Submit a Request for Modifying the Condition or Term of Supervision
 [ ]       Submit a Request for Warrant or Summons
 [ ]       Other



                                                                  Signature
                                                                  Si   t    off JJudicial
                                                                                   di i l Offi
                                                                                          Officer

                                                                  October 9, 2019
                                                                  Date
